DECISION
The application of the above-named defendant for a review of the sentence of twenty years for robbery imposed on March 15, 1957, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence is not proper, reasonable, and sufficiently lenient, the crimes, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime is punishable by imprisonment for life or for years without limit. It is to be further noted that the defendant has been paroled twice and twice returned to the Prison for parole violations, the last one being for an Assault in Missoula for which the defendant received a 10 year sentence concurrent with the sentence under consideration.
Claims of the defendant that there was misconduct by the sentencing judge inducing a plea of guilty, or that the defendant was not guilty of the crime for which he was sentenced, are not within the power of this Court to consider. The Court’s power is limited to, “* * review the judgment so far as it relates to the sentence imposed * Section 95-2503, R.C.M.1947.
We thank John Northey, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.